DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 3:
	Line 5, change the word “charging” to --charging--.

	This Examiner’s amendment is to correct non-compliance of Applicant’s amendment with 37 CFR 1.121, which requires that any added subject matter to the claims be underlined.  See 37 CFR 1.121(c)(2).

Reasons for Allowance

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Bouman, US Publication No. 2013/0187602 teaches a charging system, comprising: 
a number of m chargers each adapted for providing electrical energy to charge an electrical vehicle, wherein m is an integer and m ≥ 1 (Bouman Fig. 2 and paragraph [0037], see a plurality of chargers 1a-1d that provide power to vehicles), 
a number of n outlet ports each adapted for electrically connecting the electrical vehicle, wherein n is an integer and n ≥ 2 (Bouman Fig. 2 and paragraph [0037], see plurality of power connections 5a-5d and 6a-6d operable to connect the chargers to the vehicles), and 
a switchable connection matrix device comprising a number of outlet port switches each adapted for electrically connecting at least one of the m chargers to one of the outlet ports and, if m > 1, a number of charger switches each adapted for electrically connecting at least two of the m chargers (Bouman Fig. 2 and paragraph [0037], wherein the power connections comprise switches adapted to connect the chargers to the vehicles).

The prior art of record does not teach or suggest the following claim limitations: 

the switchable connection matrix device is adapted for detecting a short-circuit between at least two outlet ports and/or for generating a fault signal if the short-circuit between at least two outlet ports is detected, and 
the outlet port switches and the charger switches are each controllable by a switching signal and wherein the short-circuit is detected and/or the fault signal is generated based on the switching signal.

	Claims 2-20 are allowed based on their dependency to Claim 1 for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851